DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 10- 12 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne (US 7191913) in view of Accardo et al. (US 5341969).
Regarding claims 1 and 10, Byrne teaches a container comprising: 
a container body 100 having a front, a rear, a right side, a left side, and a bottom that define a cavity for receiving a coating material; 
a flexible band 106 attached to the rear of the container body, the flexible band having a first end attached to the rear of the container body proximate a top of the rear and a second end attached to the rear of the container body proximate a bottom of the rear, fig. 1B, 
wherein the flexible band is movable, due to living hinge at 109 between any number of positions between compressed toward the container body to fully expanded which includes:
a first position spaced a first distance from the rear (potentially an “at rest” position), 
a second position spaced a second distance from the rear less than the first distance (pushed toward the container body), the position is capable of allowing the container body and a bail to be grasped at the rear without interference by the flexible band, and 
a third position (expanded at a full extent via hinge at 109) spaced a third distance from the rear greater than the first distance to provide space for a user's hand between the rear of the container body and the flexible band, col. 3: 25-45.
Byrne does not teach a bail attached to the container body.  
Accardo teaches a container for paint 1, fig. 2.  The container includes a bail handle 93 (not shown) attached via ears 95, fig 1, 3, and 5, extending from the left and right sides of the container 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Byrne to include ears near the top and a bail handle as per the teaching of Accardo in order to hold the container from above the center of gravity of the container for carrying the container while walking.

Regarding claim 4, Byrne further teaches that the container body includes a projection projecting rearwardly from the rear of the container body, see annotated fig. 1C.  The surface of the projection and be used as a resting surface for a user's thumb to rest when the flexible band is in the third position if a user intends to place their thumb on the projection.

    PNG
    media_image1.png
    484
    559
    media_image1.png
    Greyscale


Regarding claim 11, Byrne further teaches a bar at 124, fig. 1A, projecting upward from the front side to wipe coating material on a brush, col. 4: 10-15.  Byrne does not teach that the wiper projects from the left and right sides of the container.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Byrne to add wiping projections on the left and right sides in order to provide more surfaces for scraping paint from a painting device when one of the projections might get a dried or excessive amount of paint that would make it unsatisfactory for continued wiping of paint and in addition, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04(VI)(B).

Regarding claim 12, Byrne further teaches a magnet 111 housed in the rear for supporting a brush within the cavity, fig. 1A.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne and Accardo as applied to claim 1 above, and further in view of McKenzie (US 4002386).
Regarding claim 2, the references applied above teach all of claim 1, as applied above.  The handle of Byrne is integral with the container body and does not include slots.  As seen in Fig. 1D of Byrne, the living hinge 109 allows the handle to expand automatically, col. 3: 35-45.
McKenzie teaches a flexible handle 24 attached to a board so that the board can be removed from a rack, col. 2: 30-50; the expands automatically via attachment of upper and lower pins 42 and 44, on the board, respectively, within a pair of upper and lower slots on the handle, 34 and 36, respectively, fig. 3 and fig. 4.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try a configuration where the slots are with the board (or other device) and the pins are with the handle with the reasonable expectation of providing an instantly expandable handle.  The pins and slots of McKenzie solve the problem of a handle tending to be set in a bowed condition after being used a multiplicity of times, col. 1: 15-20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integral handle attachment means of Byrne to include a pin and slot attachment means in order to avoid the handle from becoming permanently bowed as as per the teaching of McKenzie.

Regarding claim 3, the slot of McKenzie is on the handle and the pin is on the device, and the first position, the pin is shown at the top of the slot, fig. 2 and at the third position, the pin is shown at the bottom of the slot however the reversal of the pin and slot on the handle and device respectively, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art (In re Einstein, 8 USPQ 167), results in the wherein in the first position the pin is at a bottom of the slot, and in the second and third positions the pin is at the top of the slot.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Byrne and Accardo as applied to claim 4 above, and further in view of Boyer et al. (US 20170253380).
Regarding claim 5, the references applied above teach all of claim 4, as applied above.  Furthermore, the handle of Byrne is attached at the container projection, see annotated fig. 1C.   Byrne does not teach a handle attachment means including a pin and aperture.
However Boyer teaches an adjustable handle 116 attached via means of a projection at 174 including a passage therethrough at 182, and wherein a first end of the adjustable handle is coupled to a pin 178 that extends through the passage to allow the flexible band to rotate relative to the projection [0019], fig. 1 and 2A.  The handle of Boyer is capable of collapsing to a completely flat configuration with no bow, fig. 3A.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle attachment means of Byrne with the handle attachment means taught by Boyer in order to completely flatten the handle against the container as per the .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Byrne and Accardo as applied to claim 1 above, and further in view of Pohl (US 2006/0225959).
Regarding claim 6, the references applied above teach all of claim 1, as applied above.  The references applied above do not teach that the front of the container body includes a slot at a top thereof for receiving a ledge of a painting apparatus to hold the painting apparatus in position when the painting apparatus is in the cavity.  Pohl is analogous art in regard to paint holding containers for rollers, fig. 1 where the container has a slot at 33 for receiving a ledge of a paint roller located above the roller ribs, fig. 3.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ledge of the front of the container body of Byrne to include a slot for mounting the handle of the roller as per the teaching of Pohl.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne and Accardo as applied to claim 1 above, and further in view of Findleton (US 2003/0094460)
Regarding claim 7, the references applied above teach all of claim 1, as applied above.  Byrne further teaches two small indented gripping means at 105, that accommodate fingers and thumb col. 3: 15-25.  In Fig. 2B the extend that the left and right indents go into the container can be seen (the embodiment of Fig. 1 does not show a top down view, fig. 2B is used to show the extent of the indents 105).  It is not clear if the indents are capable of providing enough of a ledge such that a painting apparatus can be held above a level of the coating material, however no particular painting apparatus is claimed and the ledges seen in fig. 2b could support a scraper since the blades are thin. 
For the purposes of compact prosecution the following modification of Byrne also teaches the claimed ledges.  
Findleton teaches a container 8 for holding paint, the rear left and right sides of the container each include an inwardly extending portion at 18 and 20 that extends into the cavity and define a ledge, fig. 2 and 3 and are capable of being used to hold a painting apparatus above a level of the coating material in the cavity.  The inwardly extending portions of Findleton permit the container to be gripped by a user placing his thumb in the first recess and one or more fingers in the second recess, [0041].  The recesses include gripping ridges at 36 [0043].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the finger and thumb recesses of Byrne to be larger as taught by Findleton in order to allow a user a greater area to grip the container, [0045] of Findleton.

Regarding claims 8 and 9, Byrne and Byrne as modified above further teaches that the container body has a width between the inwardly extending portions of the left and right sides proximate the rear of the container body that is less than a width of the container body between the left and right sides proximate the front of the container body, fig. 2B such that a user can grasp in one hand the left and right sides at the inwardly extending portions to hold the container.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Byrne and Accardo as applied to claim 1 above, and further in view of Kiceniuk, Jr. et al. (US 20120037634).
Regarding claim 13, the references applied above teach all of claim 1, as applied above.  The references applied above do not teach that the bail includes an opening extending therethrough proximate a center of the bail configured to receive a ladder hook.  Kiceniuk is analogous art in regard to pails for holding paint.  Kiceniuk teaches a bail handle at 400, [0114].  The bail handle includes an opening 406 [0016], fig. 3 configured for attachment of a ladder hook, fig. 7.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bail handle of  Byrne as modified by Accardo to include an opening in order to allow the pail to be hung from a ladder as per the teaching of Kiceniuk.

Claims 14, 15, 16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman et al. (US D794892) in view of Amazon, Handy Paint Pro Pail, available since 23 February 2016, Brand: HANDy Paint Products, manufacture, Bercom (same as D794892) in view of https://www.amazon.com/Paint-Gallon-Paint-Accommodates-Mini-Roller/dp/B01C4918EG captured 11 March 2022 and in view of https://www.amazon.com/vdp/ae9fba4220194dd6931b2c1c354dd230?ref=dp_vse_rvc_0 captured 11 March 2022. And alternatively Bergman and HANDy Paint Products in view of Findleton (US 2003/0094460)
Regarding claim 14, Bergman teaches a container for holding a coating material, the container comprising: 
a container body having a front, a rear, a right side, a left side, and a bottom that define a cavity for receiving a coating material (title: paint container), fig. 1, 
the right side and left side each including an inwardly extending portion that extends into the cavity and define with one another a ledge capable of holding a painting apparatus above a level of the coating material in the cavity, see annotated fig. 2 and 7:

    PNG
    media_image2.png
    624
    701
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    733
    642
    media_image3.png
    Greyscale
 
and a flexible band, fig. 2 attached to the rear of the container body, the flexible band having a first end attached to the rear of the container body proximate a top of the rear and a second end attached to the rear of the container body proximate a bottom of the rear.  Although  is a design patent, the corresponding product is available from Amazon, the handle is described a flexible, adjustable handle.  
The following is captured from Amazon (a copy is provided as NPL):  

    PNG
    media_image4.png
    167
    569
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    410
    643
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    498
    602
    media_image6.png
    Greyscale

Bergman does not teach a bail handle.  
Accardo teaches a container for paint 1, fig. 2.  The container includes a bail handle 93 (not shown) attached via ears 95, fig 1, 3, and 5, extending from the left and right sides of the container wherein the bail has a first end attached to the first ear and a second end attached to the second ear, col. 7: 15-30.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Byrne to include ears near the top and a bail handle as per the teaching of Accardo in order to hold the container from above the center of gravity of the container for carrying the container while walking.
Alternatively if it determined that the left and right indents are not capable of holding a painting apparatus, the following rejection is provided for compact prosecution:
Findleton teaches a container 8 for holding paint, the rear left and right sides of the container each include an inwardly extending portion at 18 and 20 that extends into the cavity and define a ledge, fig. 2 and 3 and are capable of being used to hold a painting apparatus above a level of the coating material in the cavity.  The inwardly extending portions of Findleton permit the container to be gripped by a user placing his thumb in the first recess and one or more fingers in the second recess, [0041].  The recesses include gripping ridges at 36 [0043].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the finger and thumb recesses of Byrne to be larger as taught by Findleton in order to allow a user a greater area to grip the container, [0045] of Findleton.

Regarding claim 15, Bergman further teaches that wherein the container body has a width between the inwardly extending portions of the left and right sides proximate the rear of the container body that is less than a width of the container body between the left and right sides proximate the front of the container body such that a user can grasp in one hand the left and right sides at the inwardly extending portions to hold the container, see annotated fig. 7.

Regarding claim 16, Bergman further teaches that the cavity has a width at the inwardly extending portions of the left and rights sides that is less than a width of the cavity between the left and right sides proximate the front of the container body, see annotated fig. 7.

Regarding claim 18, Bergman further teaches that the container body includes a projection, annotated fig. 3, projecting rearwardly from the rear of the container body, a user is capable of resting a thumb on the projecting surface.

    PNG
    media_image7.png
    469
    489
    media_image7.png
    Greyscale


Regarding claim 19, because of the adjustability of the band (see figures captured from Amazon), the band  is movable between many positions due to the adjustment holes, including a first position spaced a first distance from the rear (where the band is engaged with the bottom of the container via a hole near the center of the row of holes), a second position spaced a second distance from the rear less than the first distance (hole furthest from the lower edge of the band)  which is capable of allowing the container body and the bail to be grasped at the rear without interference by the flexible band, and a third position spaced a third distance (when the band is engaged to the bucket with a hole near the edge of the band) from the rear greater than the first distance to provide space for a user's hand between the rear of the container body and the flexible band.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bergman and Accardo as applied to claim 14 above, and further in view of Boyer et al. (US 2017/0253380).
Regarding claim 17, the references applied above teach all of claim 14, as applied above.  the references applied above do not teach that the rear of the container includes a slot proximate the bottom of the rear, and wherein the second end of the flexible band is coupled to a pin that is disposed in and 
The handle of Bergman is adjustable via a stationary pin (the pin does not move) within a slot located on the bottom of the container and a series of holes on the flexible handle.  
However Boyer teaches a collapsible and expandable handle 116 on the side of a container 104, wherein the side of the container includes a slot proximate the bottom of the rear, fig. 2A and wherein a second end of the handle is coupled to a pin 234 [0022] that is disposed in and movable within the slot [0022] of Boyer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustable attachment means of the handle of Bergman with the adjustable handle attachment means taught by Boyer in order to provide instant adjustability rather than having to unhook and re-hook the handle attachment means repeatedly.

Regarding claim 20, referencing the rejection of claim 1, as applied above Byrne in view of Accardo or referencing the rejection of claim 14, as applied above Bergman in view of Accardo, the applied references teach a container for a coating material, the container including a container body having a front, a rear, a right side, a left side, and a bottom that define a cavity for receiving the coating material, 
a bail attached to the container body and movable between 
a first position extending above the cavity,
a second position behind the rear, and 
a third position in front of the front, and 
a flexible band attached to a rear of the container body and movable between 
a first position spaced a first distance from the rear, 
a second position spaced a second distance from the rear less than the first distance, and 
a third position spaced a third distance from the rear greater than the first distance, the method including.
The container of Byrne as modified by Accardo has a bail handle which, as known in the art, when not held upright, rests to the front or back side of the container.  With this in mind, the method of moving the bail handle to the front or rear of the container is well known in the art.  
Furthermore, since the flexible band of Byrne is capable of being in any of the claimed positions, first, second (a position where the band is closest to the container), or third, or any of the positions available by the flexibility of the living hinge or by adjusting the strap with the holes and pin regardless of whether the bail handle rests in the front or the rear of the container, the method for holding the container is the obvious intended use of a container having the claimed handle and bail.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799



/MOLLIE IMPINK/Primary Examiner, Art Unit 3799